     Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 1 of 16 Page ID #:1




 1   Abbas Kazerounian, Esq. (SBN: 249203)
     ak@kazlg.com
 2
     KAZEROUNI LAW GROUP, APC
 3   245 Fischer Avenue, Suite D1
     Costa Mesa, CA 92626
 4
     Telephone: 800.400.6808
 5   Facsimile: 800.520.5523
 6   Yana A. Hart, Esq. (SBN: 306499)
 7   yana@kazlg.com
     KAZEROUNI LAW GROUP, APC
 8   2221 Camino Del Rio South, Suite 101
 9   San Diego, CA 92108
     Telephone: (619) 233-7770
10   Facsimile: (619) 297-1022
11   Counsel for Plaintiff and the Putative
12   Class

13
                               UNITED STATE DISTRICT COURT
14
                              CENTRAL DISTRICT OF CALIFORNIA
15
16    DAVID WEISBERG, on behalf of              Case No. 2:20-cv-02742
      himself and others similarly situated,
17                                              CLASS ACTION COMPLAINT
                         Plaintiff,
18
            v.                                  VIOLATIONS OF THE
19                                              TELEPHONE CONSUMER
20    BUSINESS CAPITAL                          PROTECTION ACT OF 1991, 47
      CONSULTANTS CORP.,                        U.S.C § 227
21
                         Defendant.
22                                              DEMAND FOR JURY TRIAL
23
24
25
26
27
28

     CLASS ACTION COMPLAINT                        Weisberg v. Business Capital Consultants Corp.
32
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 2 of 16 Page ID #:2




                                1                                 NATURE OF THIS ACTION
                                2         1.     David Weisberg (“Weisberg” or “Plaintiff”) individually and on behalf of the
                                3   proposed Class defined below, brings this class action lawsuit for damages resulting from
                                4   the unlawful actions of Defendant Business Capital Consultants Corp.. (“BCC Corp.” or
                                5   “Defendant”). BCC Corp. negligently, knowingly, and/or willfully placed unsolicited
                                6   automated text messages to Plaintiff’s cellular phone in violation of the Telephone
                                7   Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Plaintiff alleges as
                                8   follows upon personal knowledge as to himself and his own experiences and, as to all other
                                9   matters, upon information and belief including due investigation conducted by his
                               10   attorneys.
                               11         2.     This case is brought to enforce the consumer privacy provisions afforded by
KAZEROUNI LAW GROUP, APC




                               12   the TCPA, a federal law that was designed to curtail abusive telemarketing practices
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   precisely like those described herein.
                               14         3.     BCC Corp. has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
                               15   64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to bombard
                               16   consumers’ mobile phones with non-emergency advertising and marketing text messages
                               17   without prior express written consent.
                               18                                JURISDICTION AND VENUE
                               19         4.     This Court has federal question subject matter jurisdiction over this class
                               20   action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
                               21   statute, the TCPA.
                               22         5.     This Court has personal jurisdiction over BCC Corp. because, during the
                               23   relevant time period, BCC Corp. delivered unsolicited marketing messages to California
                               24   consumers. BCC Corp.’s marketing campaign, which caused harm to purported class
                               25   members across the country, emanated from Medford, New York. As such, BCC Corp.
                               26   has purposefully availed itself of the laws and markets of the State of California and this
                               27   District by intentionally sending text messages to the individuals located in California with
                               28   the California area codes.
                               30                                                2
                                    CLASS ACTION COMPLAINT                               Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 3 of 16 Page ID #:3




                                1             6.     Venue is proper in the United States District Court for the Central District of
                                2   California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant’s unlawful conduct
                                3   resulted in harm of California consumers, including Plaintiff, and thus, substantial part of
                                4   events transpired in this District, where Plaintiff resides.
                                5                                                  PARTIES
                                6             7.     Plaintiff is an individual who, at all relevant times, resided in Los Angeles
                                7   California.
                                8             8.     Defendant BCC Corp., Inc. is a corporation organized under the laws of the
                                9   State of New York, with its principal place of business in Medford, New York.
                               10             9.     BCC Corp. is a financial company offering “Loan/Credit Solutions” to
                               11   businesses.1
KAZEROUNI LAW GROUP, APC




                               12             10.    BCC Corp. is, and at all times mentioned herein was a “person,” as defined
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   by 47 U.S.C. § 153(39).
                               14             11.    In order to procure business leads, BCC Corp. conducts a marketing campaign
                               15   by placing impersonal text messages to consumers’ cellular telephone numbers.
                               16                                              TCPA BACKGROUND
                               17             12.    In 1991, Congress enacted the TCPA to regulate the explosive growth of the
                               18   telemarketing industry.
                               19             13.    The TCPA was designed to prevent calls and text messages like the one
                               20   described within this complaint, and to protect the privacy of citizens like Plaintiff.
                               21   “Voluminous consumer complaints about abuses of telephone technology – for example,
                               22   computerized calls dispatched to private homes – prompted Congress to pass the TCPA.”
                               23   Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
                               24             14.    In enacting the TCPA, Congress intended to give consumers a choice as to
                               25   how creditors and telemarketers may call them, and made specific findings that
                               26   “[t]echnologies that might allow consumers to avoid receiving such calls are not
                               27   universally available, are costly, are unlikely to be enforced, or place an inordinate burden
                               28
                                    1
                                        https://www.businesscapitalconsultants.com (last accessed on March 22, 2020).
                               30                                                        3
                                    CLASS ACTION COMPLAINT                                       Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 4 of 16 Page ID #:4




                                1   on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward this end, Congress found
                                2   that:
                                3                 Banning such automated or prerecorded telephone calls to the
                                                  home, except when the receiving party consents to receiving the
                                4                 call or when such calls are necessary in an emergency situation
                                5                 affecting the health and safety of the consumer, is the only
                                                  effective means of protecting telephone consumers from this
                                6                 nuisance and privacy invasion.
                                7   Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838,
                                8   at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
                                9           15.   Congress also specifically found that “the evidence presented to the Congress
                               10   indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
                               11   regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132 S. Ct. at 744.
KAZEROUNI LAW GROUP, APC




                               12
 245 FISCHER AVENUE, UNIT D1




                                            16.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
    COSTA MESA, CA 92626




                               13   regarding calls to a non-debtor similar to this one:
                               14                 The Telephone Consumer Protection Act […] is well known for
                               15                 its provisions limiting junk-fax transmissions. A less litigated
                                                  part of the Act curtails the use of automated dialers and
                               16                 prerecorded messages to cell phones, whose subscribers often are
                               17                 billed by the minute as soon as the call is answered – and routing
                                                  a call to voicemail counts as answering the call. An automated
                               18                 call to a landline phone can be an annoyance; an automated call
                               19                 to a cell phone adds expense to annoyance.

                               20   Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                               21           17.   The TCPA makes it “unlawful for any person within the United States . . . to
                               22   make any call (other than a call made for emergency purposes or made with the prior
                               23   express consent of the called party) using any automatic telephone dialing system or an
                               24   artificial or prerecorded voice . . . to any telephone number assigned to a paging service,
                               25   cellular telephone service, specialized mobile radio service, or other radio common carrier
                               26   service, or any service for which the called party is charged for the call . . . .” 47 U.S.C. §
                               27   227(b)(1)(A)(iii).
                               28
                               30                                                 4
                                    CLASS ACTION COMPLAINT                                 Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 5 of 16 Page ID #:5




                                1         18.    Text messages are calls and are subject to the TCPA. See, e.g., Campbell-
                                2   Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon & Schuster, Inc., 569
                                3   F.3d 946, 954 (9th Cir. 2009).
                                4         19.    47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
                                5   and telemarketing calls—of which Defendant’s text to Plaintiff is—that “[n]o person or
                                6   entity may . . . [i]nitiate or cause to be initiated, any telephone call that includes or
                                7   introduces an advertisement or constitutes telemarketing, using an automatic telephone
                                8   dialing system or an artificial or prerecorded voice, to any of the lines or telephone numbers
                                9   described in paragraphs (a)(1)(i) through (iii) of this section, other than a call made with
                               10   the prior express written consent of the called party . . . .”
                               11         20.    47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
KAZEROUNI LAW GROUP, APC




                               12   agreement, in writing, bearing the signature of the person called that clearly authorizes the
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   seller to deliver or cause to be delivered to the person called advertisements or
                               14   telemarketing messages using an automatic telephone dialing system or an artificial or
                               15   prerecorded voice, and the telephone number to which the signatory authorizes such
                               16   advertisements or telemarketing messages to be delivered.”
                               17         21.    To state a claim for a violation of the TCPA, a plaintiff must only show that
                               18   he or she received a call made using an ATDS or featuring a prerecorded voice; consent is
                               19   an affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery
                               20   Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did not show a
                               21   single instance where express consent was given before the call was placed.”)
                               22         22.    Further, the Federal Communications Commission has issued rulings and
                               23   clarified that for marketing telephone calls and texts, a company must obtain a clear,
                               24   unambiguous, and conspicuous written disclosure. See 2012 FCC Order, 27 FCC Rcd. at
                               25   1839. (“[R]equiring prior written consent will better protect consumer privacy because
                               26   such consent requires conspicuous action by the consumer — providing permission in
                               27   writing — to authorize autodialed or prerecorded telemarketing calls....”).
                               28
                               30                                                  5
                                    CLASS ACTION COMPLAINT                                 Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 6 of 16 Page ID #:6




                                1         23.   The TCPA provides for damages in the amount of $500 for each negligent
                                2   violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
                                3                                FACTUAL ALLEGATIONS
                                4         24.   Plaintiff is, and has been at all times relevant to this action, the regular and
                                5   sole user of his cellular telephone number—(310) 776-XXXX.
                                6         25.   On or about April 23, 2019, at approximately 12:02 PM, BCC Corp. sent the
                                7   following unsolicited text to Plaintiff’s cellular telephone number from the short code
                                8   48782:
                                9
                               10
                               11
KAZEROUNI LAW GROUP, APC




                               12
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23         26.   The April 24, 2019 unsolicited text was impersonal, and sent from the short
                               24   code via a text blast to numerous consumers.
                               25         27.   The text message depicted that it was sent on behalf of the Defendant.
                               26         28.   At no time prior to this text message did Plaintiff provide Defendant with his
                               27   prior express written consent to receive automated text messages sent via an automatic
                               28   telephone dialing system.
                               30                                               6
                                    CLASS ACTION COMPLAINT                              Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 7 of 16 Page ID #:7




                                1         29.    In fact, Plaintiff registered his cellular number with the National Do Not Call
                                2   Registry prior to the call at issue.
                                3         30.    The marketing text message sent by BCC Corp. consisted of an impersonal
                                4   scripted message, intended to advertise Defendant’s funding abilities and services.
                                5         31.    At no time prior to the unwelcomed text message did Plaintiff solicit
                                6   Defendant’s business; in fact, prior to the unsolicited text message, Plaintiff was not aware
                                7   of Defendant’s existence.
                                8         32.    Unsurprisingly, Plaintiff’s privacy was wrongfully invaded, and Plaintiff has
                                9   become understandably aggravated with having to deal with the annoyance and frustration
                               10   of the unsolicited and unwanted text, forcing him to divert his attention from his other
                               11   activities, and work.
KAZEROUNI LAW GROUP, APC




                               12         33.    The telephone system BCC Corp. used to deliver this unsolicited and
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   unwelcomed text message constitutes an ATDS as defined by 47 U.S.C. § 227(a)(1).
                               14         34.    Upon information and good faith belief, and in light of the nature and
                               15   character of the text message at issue—standardized, impersonal, and consistent in
                               16   structure and format—the advertisement and marketing text messages at issue were sent
                               17   by using “equipment which has the capacity—(1) to store numbers to be called or (2) to
                               18   produce numbers to be called, using a random or sequential number generator—and to dial
                               19   such numbers automatically (even if the system must be turned on or triggered by a
                               20   person).” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
                               21         35.    Upon information and belief, no human directed any single text message to
                               22   Plaintiff’s number.
                               23         36.    In addition, upon information and belief the hardware and software
                               24   combination utilized by BCC Corp. has the capacity to store and dial sequentially generated
                               25   numbers, randomly generated numbers or numbers from a database of numbers.
                               26         37.    BCC Corp. did not have Plaintiff’s prior express consent to place automated
                               27   text message to Plaintiff on his cellular telephone.
                               28
                               30                                                 7
                                    CLASS ACTION COMPLAINT                                 Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 8 of 16 Page ID #:8




                                1         38.    Receipt of Defendant’s unauthorized text message caused Plaintiff frustration,
                                2   annoyance, aggravation, and invasion of Plaintiff’s privacy.
                                3         39.    Defendant did not place the unsolicited text message for an emergency
                                4   purpose.
                                5         40.    Through the aforementioned conduct, Defendant violated 47 U.S.C. §
                                6   227(b)(1)(A)(iii) and 227(c).
                                7                                           STANDING
                                8         41.    Standing is proper under Article III of the Constitution of the United States of
                                9   America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is traceable to
                               10   the conduct of Defendant; and (c) is likely to be redressed by a favorable judicial decision.
                               11   See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife,
KAZEROUNI LAW GROUP, APC




                               12   504 U.S. 555, 560 (1992).
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13         The “Injury In Fact” Prong
                               14         42.    Plaintiff’s injury in fact must be both “concrete” and “particularized” in order
                               15   to satisfy the requirements of Article III of the Constitution, as articulated in Spokeo.
                               16   Spokeo, 136 S.Ct. at 1547.
                               17         43.    For an injury to be “concrete” it must be a de facto injury, meaning that it
                               18   actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                               19   In this case, Defendant sent an unsolicited telemarketing text message to Plaintiff’s cellular
                               20   telephone, using an ATDS. Such unsolicited text messages are a nuisance, and constitute
                               21   an invasion of privacy. All three of these injuries are concrete and de facto.
                               22         44.    For an injury to be “particularized” means that the injury must “affect the
                               23   Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
                               24   Defendant invaded Plaintiff’s privacy and peace by sending an unwelcomed marketing text
                               25   message to Plaintiff’s cellular telephone, and did this with the use of an ATDS, despite
                               26   Plaintiff’s registry of his telephone number with the National Do Not Call Registry.
                               27   Furthermore, Plaintiff was distracted and annoyed by having to take time, answering the
                               28
                               30                                                 8
                                    CLASS ACTION COMPLAINT                                Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 9 of 16 Page ID #:9




                                1   marketing call. All of these injuries are particularized and specific to Plaintiff, and will be
                                2   the same injuries suffered by each member of the putative class.
                                3         The “Traceable to the Conduct of Defendant” Prong
                                4         45.    The second prong required to establish standing at the pleadings phase is that
                                5   Plaintiff must allege facts to show that its injuries are traceable to the conduct of Defendant.
                                6         46.    The above text message was directly and explicitly linked to Defendant
                                7   because it listed Defendant’s name and solicited Plaintiff’s business with Defendant.
                                8   Therefore, Plaintiff has illustrated facts that show that his injuries are traceable to the
                                9   conduct of Defendant.
                               10         The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong
                               11         47.    The third prong to establish standing at the pleadings phase requires Plaintiff
KAZEROUNI LAW GROUP, APC




                               12   to allege facts to show that the injury is likely to be redressed by a favorable judicial
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   opinion.
                               14         48.    In the present case, Plaintiff’s Prayers for Relief include a request for damages
                               15   for each text message made by Defendant, as authorized by statute in 47 U.S.C. § 227. The
                               16   statutory damages were set by Congress and specifically redress the financial damages
                               17   suffered by Plaintiff and the members of the putative class.
                               18         49.    Because all standing requirements of Article III of the U.S. Constitution have
                               19   been met, Plaintiff has standing to sue Defendant on the stated claims.
                               20                              CLASS ACTION ALLEGATIONS
                               21
                                          50.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
                               22
                                    representative of the following classes (collectively referred to as “Class”):
                               23
                               24                ATDS Class:
                                                 All persons within the United States who received any text
                               25                message from Defendant, not sent for emergency purposes, to
                               26                said person’s cellular telephone made through the use of any
                                                 automatic telephone dialing system within the four years prior to
                               27                the filing of this Complaint.
                               28
                               30                                                  9
                                    CLASS ACTION COMPLAINT                                Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 10 of 16 Page ID #:10




                                1                DNC Class:
                                                 All persons within the United States who, within the four years
                                2                prior to the filing of this Complaint, received a text message to
                                3                said person’s cellular telephone number within any 12-month
                                                 period, by or on behalf of the same entity, without their prior
                                4                express consent, while listed on the national Do Not Call
                                5                Registry.

                                6         51.    Excluded from the class are Defendant, its officers and directors, members of
                                7   their immediate families and their legal representatives, heirs, successors, or assigns, and
                                8   any entity in which Defendant has or had a controlling interest.
                                9         52.    Plaintiff reserves the right to redefine the class and to add more subclasses as
                               10   appropriate based on discovery and specific theories of liability.
                               11         53.    Numerosity: Upon information and belief, the members of the class are so
KAZEROUNI LAW GROUP, APC




                               12
 245 FISCHER AVENUE, UNIT D1




                                    numerous that joinder of all of them is impracticable.
    COSTA MESA, CA 92626




                               13         54.    The exact number of the members of the class is unknown to Plaintiff at this
                               14   time, and can (and will) be determined through appropriate discovery. However, given that,
                               15   on information and belief, Defendant delivered text messages to thousands of class
                               16   members nationwide during the class period, it is reasonable to presume that the members
                               17   of the Class are so numerous that joinder of all members is impracticable. The disposition
                               18   of the claims in a class action will provide substantial benefits to the parties and the Court.
                               19         55.    Ascertainability: The members of the class are ascertainable because the class
                               20   is defined by reference to objective criteria.
                               21         56.    In addition, the members of the class are identifiable in that, upon information
                               22   and belief, their cellular telephone numbers, names and addresses can be identified in
                               23   business records maintained by Defendant and by third parties.
                               24         57.    Typicality: Plaintiff’s claims are typical of the claims of the members of the
                               25   class. Plaintiff has had to suffer the burden of receiving text messages to his cellular
                               26   telephone from an ATDS. Thus his injuries are typical to Class Members. As it did for all
                               27   members of the class, Defendant used an ATDS to deliver a text message to Plaintiff’s
                               28   cellular telephone number.
                               30                                                    10
                                    CLASS ACTION COMPLAINT                                Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 11 of 16 Page ID #:11




                                1          58.   Plaintiff’s claims, and the claims of the members of the class, originate from
                                2   the same conduct, practice and procedure on the part of Defendant.
                                3          59.   Plaintiff’s claims are based on the same theories, as are the claims of the
                                4   members of the class.
                                5          60.   Plaintiff and Class Members were harmed by the acts of Defendant in at least
                                6   the following ways: Defendant harassed Plaintiff and Class Members by illegally texting
                                7   their cellular phones using an ATDS. Plaintiff and the Class were damaged thereby.
                                8          61.   Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
                                9   interests of the members of the class with whom he is similarly situated, as demonstrated
                               10   herein. Plaintiff acknowledges that he has an obligation to make known to the Court any
                               11   relationships, conflicts, or differences with any Class Member.
KAZEROUNI LAW GROUP, APC




                               12          62.   Plaintiff’s interests in this matter are not directly or irrevocably antagonistic
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13   to the interests of the members of the class.
                               14          63.   Plaintiff will vigorously pursue the claims of the members of the class.
                               15          64.   Plaintiff has retained counsel experienced and competent in class action
                               16   litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing
                               17   class action discovery, certification, and settlement. In addition, the proposed class counsel
                               18   is experienced in handling clams involving consumer actions and violations of the TCPA.
                               19          65.   Plaintiff’s counsel will vigorously pursue this matter.
                               20          66.   Plaintiff’s counsel will assert, protect and otherwise represent the members of
                               21   the class.
                               22          67.   Plaintiff has incurred, and throughout the duration of this action, will continue
                               23   to incur costs and attorneys’ fees that have been, are, and will be, necessarily expended for
                               24   the prosecution of this action for the substantial benefit of each Class Member.
                               25          68.   Predominance: The questions of law and fact common to the members of the
                               26   class predominate over questions that may affect individual members of the class. The
                               27   elements of the legal claims brought by Plaintiff and Class Members are capable of proof
                               28   at trial through evidence that is common to the Class rather than individual to its members.
                               30                                                   11
                                    CLASS ACTION COMPLAINT                                Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 12 of 16 Page ID #:12




                                1         69.      Commonality: There are common questions of law and fact as to all members
                                2   of the Class, including but not limited to the following:
                                3                  a.    What is Defendant’s conduct, pattern, and practice as it pertains to
                                4                        delivering advertisement and telemarketing text messages;
                                5                  b.    Whether, within the statutory period Plaintiff and Class Members
                                6                        registered their telephone numbers with the DNC Registry;
                                7                  b.    Whether, within the statutory period, Defendant used an ATDS as
                                8                        defined by the TCPA to send text messages to Class Members;
                                9                  c.    Whether Defendant’s conduct violated the TCPA;
                               10                  d.    Whether Defendant should be enjoined from engaging in such conduct
                               11                        in the future; and
KAZEROUNI LAW GROUP, APC




                               12                  e.    The availability of statutory penalties.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13         70.      Superiority: A class action is superior to all other available methods for the
                               14   fair and efficient adjudication of this matter because:
                               15               • If brought and prosecuted individually, the claims of the members of the class
                               16                  would require proof of the same material and substantive facts.
                               17               • The pursuit of separate actions by individual members of the class would, as
                               18                  a practical matter, be dispositive of the interests of other members of the class,
                               19                  and could substantially impair or impede their ability to protect their interests.
                               20               • The pursuit of separate actions by individual members of the class could create
                               21                  a risk of inconsistent or varying adjudications, which might establish
                               22                  incompatible standards of conduct for Defendant.
                               23               • These varying adjudications and incompatible standards of conduct, in
                               24                  connection with presentation of the same essential facts, proof, and legal
                               25                  theories, could also create and allow the existence of inconsistent and
                               26                  incompatible rights within the class.
                               27               • The damages suffered by each individual member of the class may be
                               28                  relatively modest, thus, the expense and burden to litigate each of their claims
                               30                                                   12
                                    CLASS ACTION COMPLAINT                                 Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 13 of 16 Page ID #:13




                                1                  individually make it difficult for the members of the class to redress the
                                2                  wrongs done to them.
                                3               • Absent a class action, most Class Members would likely find the cost of
                                4                  litigating their claims prohibitively high and would therefore have no effective
                                5                  remedy at law.
                                6               • The pursuit of Plaintiff’s claims, and the claims of the members of the class,
                                7                  in one forum will achieve efficiency and promote judicial economy.
                                8               • There will be little difficulty in the management of this action as a class action.
                                9         71.      Defendant has acted or refused to act on grounds generally applicable to the
                               10   members of the class, making final declaratory or injunctive relief appropriate.
                               11         72.      Plaintiff and the Class Members have all suffered and will continue to suffer
KAZEROUNI LAW GROUP, APC




                               12   harm and damages as a result of Defendant’s unlawful conduct.
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13         73.      This suit seeks only damages and injunctive relief for recovery of economic
                               14   injury on behalf of Class Members and it expressly is not intended to request any recovery
                               15   for personal injury and claims related thereto.
                               16                                        First Cause of Action
                               17                                 Negligent Violations of The TCPA
                               18                                       47 U.S.C. § 227 Et Seq.
                               19         74.      Plaintiff incorporates by reference all of the above paragraphs of this
                               20   Complaint as though fully stated herein.
                               21         75.      The foregoing acts and omissions of Defendant constitute numerous and
                               22   multiple negligent violations of the TCPA, including but not limited to each and every one
                               23   of the above-cited provisions of 47 U.S.C. § 227, et seq.
                               24         76.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et seq.,
                               25   Plaintiff and the Class are entitled to an award of $500.00 in statutory damages, for each
                               26   and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
                               27         77.      Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                               28   such conduct in the future.
                               30                                                   13
                                    CLASS ACTION COMPLAINT                                  Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 14 of 16 Page ID #:14




                                1                                     Second Cause of Action
                                2                       Knowing and/or Willful Violations of the TCPA
                                3                                      47 U.S.C. § 227 Et Seq.
                                4         78.    Plaintiff incorporates by reference all of the above paragraphs of this
                                5   Complaint as though fully stated herein.
                                6         79.    The foregoing acts and omissions of Defendant constitute numerous and
                                7   multiple knowing and/or willful violations of the TCPA, including but not limited to each
                                8   and every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
                                9         80.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               10   227, et seq., Plaintiff and the Class are entitled to an award of $1,500.00 in statutory
                               11   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
KAZEROUNI LAW GROUP, APC




                               12   § 227(b)(3)(C).
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13         81.    Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
                               14   such conduct in the future.
                               15                                      Third Cause of Action
                               16                            47 U.S.C. § 227(c) (Do Not Call Registry)
                               17         82.    Plaintiff re-alleges and incorporates the above paragraphs as if fully set forth
                               18   herein.
                               19         83.    Plaintiff and members of the DNC Class received at least one text message
                               20   within a 12-month period, by or on behalf of Defendant, for the express purpose of
                               21   marketing Defendant’s goods and/or services without their written prior express consent.
                               22         84.    Defendant’s text message caused Plaintiff and members of the DNC Class
                               23   actual harm including, but not limited to, invasion of their personal privacy, aggravation,
                               24   nuisance and disruption in their daily lives, reduction in cellular telephone battery life, data,
                               25   and loss of use of their cellular telephones.
                               26         85.     As a result of the aforementioned violations of the TCPA, Plaintiff and the
                               27   DNC Class are entitled to an award of up to $1,500.00 for each call in violation of the
                               28   TCPA pursuant to 47 U.S.C. § 227(c)(5).
                               30                                                   14
                                    CLASS ACTION COMPLAINT                                 Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 15 of 16 Page ID #:15




                                1         86.      Additionally, Plaintiff and members of the DNC Class are entitled to and seek
                                2   injunctive relief prohibiting such future conduct.
                                3                                     PRAYER FOR RELIEF
                                4   WHEREFORE, Plaintiff and the Class members pray for judgment as follows against
                                5   Defendant:
                                6               • Certify the Class(es) as requested herein;
                                7               • Appoint Plaintiff to serve as the Class Representative in this matter;
                                8               • Appoint Plaintiff’s Counsel as Class Counsel in this matter;
                                9               • Provide such further relief as may be just and proper.
                               10               • In addition, Plaintiff and the Class members pray for further judgment as
                               11                  follows against Defendant:
KAZEROUNI LAW GROUP, APC




                               12                                       First Cause of Action
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13                                      Negligent Violation of
                               14                               The TCPA, 47 U.S.C. § 227 Et Seq.
                               15         87.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
                               16   Plaintiff seeks for himself and each Class member $500.00 in statutory damages, for each
                               17   and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
                               18         88.      Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                               19   conduct in the future;
                               20         89.      Prejudgment interest; and
                               21         90.      Any other relief the Court may deem just and proper.
                               22                                      Second Cause of Action
                               23                                   Knowing/Willful Violation of
                               24                               The TCPA, 47 U.S.C. § 227 Et Seq.
                               25         91.      As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                               26   227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in statutory
                               27   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);
                               28
                               30                                                 15
                                    CLASS ACTION COMPLAINT                                Weisberg v. Business Capital Consultants Corp.
                               31
                                    Case 2:20-cv-02742-TJH-AS Document 1 Filed 03/24/20 Page 16 of 16 Page ID #:16




                                1         92.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
                                2   conduct in the future;
                                3         93.    Prejudgment interest; and,
                                4         94.    Any other relief the Court may deem just and proper.
                                5                                       Third Cause of Action
                                6                                    Knowing/Willful Violation of
                                7                                    The TCPA, 47 U.S.C. § 227(c)
                                8         95.    As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
                                9   227(b)(1), Plaintiff seeks for himself and each Class member $1,500.00 in statutory
                               10   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5);
                               11         96.    Injunctive relief prohibiting such conduct in the future;
KAZEROUNI LAW GROUP, APC




                               12         97.    Prejudgment interest; and,
 245 FISCHER AVENUE, UNIT D1
    COSTA MESA, CA 92626




                               13         98.    Any other relief the Court may deem just and proper.
                               14                                    DEMAND FOR JURY TRIAL
                               15         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
                               16   of any and all triable issues.
                               17
                               18   Date: March 24, 2020                           KAZEROUNI LAW GROUP, APC

                               19                                                 By: s/ Abbas Kazerounian
                                                                                        Abbas Kazerounian, Esq.
                               20
                                                                                        ak@kazlg.com
                               21                                                       Attorneys for Plaintiff and the Putative
                                                                                        Class
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                               30                                                 16
                                    CLASS ACTION COMPLAINT                              Weisberg v. Business Capital Consultants Corp.
                               31
